Citation Nr: 0405703	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  00-24 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
bilateral hearing loss. 

2.  Entitlement to an increased evaluation for bilateral pes 
planus (flat feet), currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from March 1943 to 
November 1945.

Service connection for bilateral hearing loss was denied in a 
November 1987 Board of Veterans' Appeals (Board) decision.  
The claims folder was recalled by the Board based on 
additional submitted evidence received later in November 
1987, and in February 1988, the Chairman of the Board 
reviewed the additional evidence and found it to be 
cumulative of evidence already submitted.  Service connection 
was again denied.  

The current appeal arises from a November 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C.  

A separate claim of entitlement to service connection for 
tinnitus was raised by the veteran at a hearing before the 
undersigned in November 2002.  That issue was has yet to be 
adjudicated by the RO, is not developed for appellate review.  
Hence, that issue is referred to the RO for appropriate 
action.  

A motion for review of a prior Board decision, claiming clear 
and unmistakable error (CUE) in a November 1985 Board 
decision that denied entitlement to service connection for 
bilateral defective hearing, is the subject of a separate 
Board decision that is being released simultaneously with 
this decision.  

This appeal is, in part, REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part.



FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
in a November 1987 Board decision.  

2.  Evidence received since the November 1987 rating decision 
is so significant that it must be considered in order to 
fairly decide the claim on the merits.


CONCLUSION OF LAW

New and material evidence has been received since a November 
1987 Board decision denying service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), became effective.  The VCAA significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  To implement the 
provisions of the law, VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003).  The VCAA specifically states that nothing 
in 38 U.S.C.A. § 5103A shall be construed to require the 
Board to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A (f).  

The record reflects that the RO made requests to obtain all 
indicated medical and other evidence, and that VA and private 
treatment records were obtained and associated with the 
claims folder.  The veteran was informed of RO review of his 
claim to reopen this issue in a December 2000 statement of 
the case and by a November 2001 supplemental statement of the 
case.  The veteran was afforded a hearing before the 
undersigned in November 2002, and a hearing transcript is 
contained in the claims folder.  The veteran was also 
afforded VA audiology examinations in January and October 
2001, and those examination reports are contained in the 
claims folder.  

The Board finds that appropriate development of the request 
to reopen the claim for service connection for bilateral 
hearing loss has been conducted.  

The provisions of 38 C.F.R. § 3.156 (2001) are applicable in 
this case, and they provide, in pertinent part, that in order 
to reopen a claim for service connection, new and material 
evidence must be submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that once a 
denial of service connection has become final the claim 
cannot subsequently be reopened unless new and material 
evidence has been presented.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  Continuity of symptoms is 
required where the condition in service is not, in fact, 
chronic or where diagnosis of chronicity may be legitimately 
questioned.  Id..  In addition, service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Board denied service connection for bilateral hearing 
loss in a November 1987 decision.  In February 1988, the 
Chairman of the Board confirmed that decision, and informed 
the veteran that the claim could be reopened if he submitted 
new and material evidence.  

The November 1987 decision concluded that a prior November 
1985 Board decision was final, and that additional evidence 
received did not present a new factual basis for granting 
service connection for bilateral hearing loss.  

Available to the Board in November 1987 were service medical 
records, post-service VA and private medical records, and the 
veteran's testimony at a March 1985 Board hearing.  Also 
available was evidence that the veteran served in a field 
artillery battalion.  

Since then the veteran has submitted additional evidence to 
include a March 1992 letter from Michael V. Massa, M.Ed., a 
private clinical audiologist.  That letter states that Mr. 
Massa had examined the veteran in December 1991.  Mr. Massa 
also noted the appellant's report of a history of in-service 
noise exposure.  Following his examination Mr. Massa found 
bilateral high frequency hearing loss.  He also assessed that 
it was most likely that the veteran acquired a hearing loss 
from both noise exposure and presbycusis.  As this evidence 
is so significant that it must be considered in order to 
fairly decide the claim on the merits, the issue of 
entitlement to service connection for a bilateral hearing 
loss is reopened..


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is reopened. 


REMAND

In light of the fact that the veteran's claim of entitlement 
to service connection for a bilateral hearing loss has been 
reopened this claim must be readjudicated by the RO.

With respect to the claim of entitlement to a higher rating 
for pes planus, as noted above, the VCAA significantly added 
to the statutory law concerning VA's duties when processing 
claims for VA benefits.  Under the VCAA the veteran must be 
afforded specific notice of the evidence that has been 
obtained by VA and specific notice of the evidence which he 
needs to obtain in furtherance of his claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As this has yet to be 
accomplished, further development is in order.

The Board also notes that the veteran was most recently 
evaluated for pes planus in December 2000, nearly three years 
ago.  VA's duty to assist a veteran includes obtaining an 
adequate and contemporaneous VA examination.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Further, it is well to 
note that neither the VA examination in June nor December 
2000 fully addressed the criteria for evaluating the 
veteran's bilateral pes planus.  

Finally, the Court has held that when a Diagnostic Code 
provides for compensation based upon limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2003) must also 
be considered, and that an examination upon which the rating 
decision is based must adequately portray the extent of 
functional loss due to pain on undertaking motion, fatigue, 
weakness and/or incoordination.   DeLuca v. Brown,  8 Vet. 
App. 202 (1995).  

Accordingly, the case is REMANDED for the following:

1.  The RO should first review the claims file 
and provide necessary notice of the provisions 
of the VCAA as applicable to the case.  The RO 
should also complete all additional 
evidentiary development action required by the 
VCAA and implementing regulations.  In 
particular, the RO must ensure that the new 
notification requirements and development 
procedures set forth at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) are satisfied.  
The RO should also refer to any pertinent 
guidance, including Federal Regulations, that 
have been provided.  The veteran must also be 
afforded specific notice of the evidence and 
information necessary to substantiate the 
claims, notice of VA has done and will do, and 
notice of what evidence he must submit in 
furtherance of each of his claims.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).   Any 
indicated records of medical treatment or 
evaluation must be obtained, including any 
additional pertinent VA medical records.  
Appropriate authorizations should be obtained 
from the veteran for this purpose.  All 
records and responses obtained should be 
associated with the claims folder.

2.  After the above development has been 
completed, the veteran must be provided a VA 
orthopedic examination to determine the nature 
and extent of his bilateral pes planus.  The 
claims folder must be made available to the 
examiner for review.  All indicated tests and 
studies should be accomplished.  Range of 
active and passive motion must be recorded for 
each foot.  

The examiner must provide an opinion as to the 
extent of all disability associated with this 
disorder.  In this regard, the examiner should 
address whether the disorder is manifested by 
either:  

marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked 
inward displacement, and severe spasm of 
the tendo Achilles on manipulation not 
improved by orthopedic shoes or 
appliances; or 

objective evidence of marked deformity 
(pronation, abduction, etc.), 
accentuated pain on manipulation and 
use, indication of swelling on use, and 
characteristic callosities. 

The examiner must also identify any changes 
in joint structure, and comment on the 
presence or absence of associated pain, 
weakened movement, excess fatigability, 
incoordination, muscle atrophy, changes in 
condition of the skin indicative of disuse, 
and the functional loss resulting from any 
such manifestations.  The examiner must also 
provide an opinion as to the degree of any 
functional loss that is likely to result from 
a flare-up of symptoms or on extended use.  

3.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the issues of entitlement to 
service connection for a bilateral hearing 
loss, and entitlement to an increased 
evaluation for bilateral pes planus.  If the 
determinations remain to adverse to the 
veteran, he and his representative must be 
provided a supplemental statement of the case 
which includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the decision.  
The RO must ensure that all provisions of the 
VCAA have been completely complied with, to 
specifically include notifying the appellant 
what evidence he is responsible for securing.  
They should then be afforded an applicable 
time to respond.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



